DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 12/22/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.

Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.

Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komamiya et al. (U.S. 2017/0232737 A1).
Komamiya et al. disclose the following claimed limitations: 
Regarding independent Claim 1, a liquid ejection head (3, §0047 and Figs. 1, 5), comprising: 
a flow path-forming part (220, 100, 70) having a flow path for liquid supplied from a liquid reservoir (1003, 1006, 230) and a plurality of outlet ports (211) for discharging the liquid (§§0047-0060, 0068-0073 and Figs. 2-3, 6-7); 
a liquid ejecting unit (50, 60, 200) having a plurality of inlet ports (61) into which the liquid discharged from the plurality of outlet ports flows and a plurality of ejection element rows corresponding to the inlet ports and each having a plurality of ejection elements (13) arranged in a row to eject the liquid (§§0068-0073, 0080 and Figs. 6-7, 11-12); and 
a sealing member (70) having a sealing opening (71) which communicates the plurality of outlet ports and the plurality of inlet ports, the sealing member sealing a portion between the flow path-forming part and the liquid ejecting unit so that the plurality of outlet ports and the plurality of inlet ports are in communication, 
wherein a plurality of the sealing openings are provided for the sealing member, and at least one of the plurality of sealing openings has at least two inlet ports among the plurality of inlet ports (best seen in Figs. 7-8).
Regarding Claim 2, wherein the at least two inlet ports include first and second inlet ports (e.g. 211b, 211c, Figs. 7-8), and the ejection element row corresponding to the first inlet port and the ejection element row corresponding to the second inlet port are provided adjacent to each other (best seen in Figs. 8-12).
Regarding Claim 3, wherein the at least two inlet ports include third and fourth inlet ports (e.g. 211a, 211d, Figs. 7-8), and an ejection element row for ejecting liquid coming into an inlet port (e.g. 211b, 211c, Figs. 7-8) different from the at least two inlet ports is provided between the ejection element row corresponding to the third inlet port and the ejection element row corresponding to the fourth inlet port (best seen in Figs. 8-12).
Regarding Claim 5, wherein the at least two inlet ports are positioned closer to one end of the ejection element row corresponding to each of the at least two inlet ports (best seen in Fig. 7e).
Regarding Claim 8, wherein each of the ejection element rows extends in a direction substantially orthogonal to a transport direction for a recording medium to which the ejected liquid sticks (§0047, Figs. 1, 13).
Regarding Claim 9, wherein the liquid ejecting unit has a common liquid chamber (211) for supplying the liquid to the plurality of ejection elements at a time for each of the ejection element rows corresponding to the inlet ports (§0055 and Fig. 2).
Regarding Claim 10, a case (80) having the flow path-forming part and the liquid reservoir (§0047 and Fig. 2).

Allowable Subject Matter
Claims 4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 4 is the inclusion of the limitations of a liquid ejection head including the first outlet port includes respective regions opposed to the at least two inlet ports. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 6-7 is the inclusion of the limitations of a liquid ejection head including wherein an inlet port corresponding to an adjacent ejection element row in parallel to the ejection element row corresponding to each of the at least two inlet ports is positioned closer to the other end with respect to one end of the adjacent ejection element. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853